Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims 
Claims 1-2, 5-9, 13-14, 23 have been examined. Claims 3-4, 10-12 , 15-22, 24 have been canceled

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 14, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susi (US20060079758A1) in view of Chan et al. (US. 20090091478A1 hereinafter Chan)

With respect to claim 1, Susi teaches a medical device for use in a Magnetic Resonance environment, the medical device (758; Abstract: Liquid infusion apparatus includes non-magnetic materials in a pumping structure and drive motor, therefore, and in a controller that supplies drive signals to the motor to facilitate convenient operation in intense magnetic fields without distorting the magnetic fields comprising:  
a keypad having a plurality of individual keys  (‘758; Para 0028: This controller 71 receives input control information from the operator's keypad). 
Susi does not, but Chan teaches 
a plurality of individual light emitting diodes (LEDs), wherein a single one of the individual LEDs is disposed behind a corresponding one of the plurality of individual keys of the keypad to illuminate each respective one of the plurality of the individual keys (‘478; Abstract: a peripheral backlighting system for keyboards include one or more light-emitting panels exterior to the keyswitches of the keyboard. The panels are preferably electroluminescent material or light-emitting chemical cells and surround at least two sides, and preferably all sides, of the actuation portion of a keyswitch or the space in which the actuation portion slides up and down during use. Alternatively, the panel(s) may extend substantially continuously between and underneath a plurality of keyswitches and/or deep within the keyboard);
a power source to deliver analog DC current to the plurality of individual LEDs (‘478; Para 0023: turning on/off or dimimg control; Para 0069:backlighting system with DC conver)t and
at least one electronic processor programmed to : 
478; Para 0078: the invention may include backlighting of the touch pad, and/or the right and left controls, and/or other controls important to the operation of the keyboard and/or computer): : 
control the LEDs to selectively illuminate keys usable in the user interfacing operations by operating the power source thereby turning on and off the LEDs using a DC current ramp (‘478; Para 0027: The preferred controls may be used to adjust the intensity of the backlighting in some or all portions of the backlit keyboard. Also, controls may be used to automatically shut off lighting during extended non-use, for battery conservation, and restart it when one or more keystrokes are made, either any keystroke(s) or specific designated keystrokes programmed to be the command for the light to come on. Alternatively, a switch may be used to restart the lighting, such as a slide switch or other mechanism. In addition, the preferred controls may be used to independently dim or turn off the lighting of all or selected portions, for example, to produce increased differentiation between the lit portions and the dimmed or non-lit portions.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify computer keyboard backlighting as taught by Chant into the non-magnetic medical infusion device as taught by Susi in order to provide LED keypads for controlling the medical device. 

Susi in view of Chan teaches 
758; Para 0028: This controller 71 receives input control information from the operator's keypad) 


With respect to claim 2, the combined art teaches the medical device according to claim 1, further comprising a display configured to display details of medication-delivery operations of the medical device corresponding to an illuminated combination of keys (24) (‘758; Abstract). 
Claim 23 is rejected as the same reason with claim 2. 

With respect to claim 6, the combined art teaches medical device according to claim 2, Chan discloses  further comprising:  a non-transitory storage storing, for each user interfacing operation, identification of a set of keys usable in the user interfacing operation; wherein, for each user interfacing operation to be performed, the at least one electronic processor is programmed to identify the set of keys usable in the user interfacing operation to be performed by reading the non-transitory storage and controls the each of the plurality of individual LEDs to selectively illuminate the identified keys (‘478; Para 0026).  
Claim 14 is rejected as the same reason with claim 6. 

With respect to claim 7, the combined teaches the medical device according to claim 1,Chan discloses  further comprising a radio frequency interference shield surrounding at least a portion of the keypad and the each of the plurality of individual LEDs (‘478; Para 0073: prevent interference). 

With respect to claim 8, Susi teaches a medical pump, comprising
a non-magnetic motorized fluid pump (‘758; Abstract: Liquid infusion apparatus includes non-magnetic materials in a pumping structure and drive motor, therefore, and in a controller that supplies drive signals to the motor to facilitate convenient operation in intense magnetic fields without distorting the magnetic fields) ; and
a medical device (‘758; Fig. 2), 
a keypad having a plurality of individual keys (‘758; Para 0028: This controller 71 receives input control information from the operator's keypad). 
Susi does not, however Chan teaches
a plurality of individual light emitting diodes (LEDs) light sources, wherein a single one of the plurality of individual LEDs is disposed behind a corresponding one of the plurality of individual keys of the keypad to illuminate each respective one of the plurality of individual keys (‘478; Abstract: a peripheral backlighting system for keyboards include one or more light-emitting panels exterior to the keyswitches of the keyboard. The panels are preferably electroluminescent material or light-emitting chemical cells and surround at least two sides, and preferably all sides, of the actuation portion of a keyswitch or the space in which the actuation portion slides up and down during use. Alternatively, the panel(s) may extend substantially continuously between and underneath a plurality of keyswitches and/or deep within the keyboard )(‘913; Para 0012: handset device has a keypad area or several keypad areas operable for user control of the operating modes of the device with feature of backlight graphic as illustrated in Para 0013 and the keypads area maybe backlit with a series of light emitting diodes as Fig. 4 in Para 0016 illustrates the modal lighting control device to illuminate the individual keys of the keypad); 
a power source to deliver analog DC current to the plurality of individual LEDs (‘478; Para 0023: turning on/off or dimimg control; Para 0069:backlighting system with DC convert);
and  
at least one electronic processor programmed to:
perform user interfacing operations in which user inputs are received via the keypad (‘478; Para 0078: the invention may include backlighting of the touch pad, and/or the right and left controls, and/or other controls important to the operation of the keyboard and/or computer); 
during the user interfacing operations, control the light sources LEDs to selectively illuminate keys usable in the user interfacing operations by operating the power source thereby turning on and off the LEDs using a DC current ramp (‘478; Para 0027: The preferred controls may be used to adjust the intensity of the backlighting in some or all portions of the backlit keyboard. Also, controls may be used to automatically shut off lighting during extended non-use, for battery conservation, and restart it when one or more keystrokes are made, either any keystroke(s) or specific designated keystrokes programmed to be the command for the light to come on. Alternatively, a switch may be used to restart the lighting, such as a slide switch or other mechanism. In addition, the preferred controls may be used to independently dim or turn off the lighting of all or selected portions, for example, to produce increased differentiation between the lit portions and the dimmed or non-lit portions.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify computer keyboard backlighting as taught by Chant into the non-magnetic medical infusion device as taught by Susi in order to provide LED keypads for controlling the medical device. 
Susi in view of Chan teaches 
control or configure the medical device in accord with the user inputs received during the user interfacing operations (‘758; Para 0028: This controller 71 receives input control information from the operator's keypad)).
Claim 9 is rejected as the same reason with claim 8. 

Claim 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susi (US20060079758A1) in view of Chan et al. (US. 20090091478A1 hereinafter Chan) and further in view of Kwong et al. (US. 20130049628 hereinafter Kwong). 

With respect to claim 5, the combined art does not teach, according to the medical device to claims 1, further comprising: a low-pass filter connected to filter the analog DC current delivered to the plurality of individual LEDs. However Kwong discloses the aforementioned feature (‘628; Para 0090: Various filters could be added. Active low rather than active high signals may be substituted). 
It would have been for one of ordinary skill in the art before the effective filing date of claim invention to modify the current LED using DAC to ramp bypass of Kwong into the system and method of Susi/Chan and the motivation is to provide the illuminated keys with a low-pass filter to filter the analog DC current delivered to the LED. 
Claim 13 is rejected as the same reason with claim 5. 

Response to Arguments 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686